Citation Nr: 0804274	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  06-27 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


ISSUE

Entitlement to service connection for residuals of injury, 
lumbar spine.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


REMAND

The veteran had active military service from February 1969 to 
January 1972, including combat service in Vietnam from 
October 1969 to October 1970.  Service awards include a 
Combat Infantry Badge and an Army Commendation Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.

In August 2007 the veteran testified before the undersigned 
Acting Veterans Law Judge at a Travel Board hearing in Little 
Rock, Arkansas.  The transcript of that hearing is of record.

The veteran seeks service connection for residuals of an 
injury to his lower back.  Service medical records (SMRs) 
dated in November 1969 confirm treatment during service for 
recurrent back pain.  Diagnosis was low back strain.  Private 
medical records dated in August 2005 inform that the veteran 
has a chronic back problem.  According to the physician, x-
rays show evidence of degenerative disc disease of the lumbar 
spine at L5-S1, with minor arthritic changes of the facet 
joints there.

In June 2006 the veteran was sent for a compensation and 
pension (C&P) spine examination.  During the examination the 
veteran reported that he hurt his back in 1969 while loading 
meat upon a military truck.  He reported that he continued to 
have symptoms throughout the remainder of his military 
service and following military discharge.  Physical 
examination revealed that he had degenerative joint 
disease/degenerative disc disease of the lumbar spine.  With 
respect to the onset and etiology of the condition, the 
examiner stated,

It would be my medical opinion that the 
patient suffered from degenerative 
joint disease/degenerative disc disease 
of lumbar spine which is more likely 
related to aging and occupational wear 
and tear and not related to the remote 
strain he suffered in the military in 
1969 as there is no medical evidence as 
to a nexus to link the remote strain to 
present back related complaints.  It 
would be more likely that his present 
back-related complaints are a result of 
aging and occupational effects.

During his August 2007 Travel Board hearing the veteran 
testified with particularity regarding a meat disposal 
incident in Vietnam.  He testified that he hurt his back 
while heaving meat, and that he was treated for resulting 
back pain.  He said that he suffered from recurrent back pain 
for the remainder of his service.  He testified that he 
reported his back problem during his separation examination, 
and added that his written statement at the time of his 
separation that his condition had not changed since his last 
physical examination was true; his back still hurt.  The 
Board finds his testimony to be credible, particularly since 
SMRs document treatment for prolonged back pain.  

Unfortunately, the C&P examiner failed to acknowledge the 
veteran's account of continued symptomatology since service, 
and instead relied on medical records and the lack thereof.  
As such, the examination report is not adequate for rating 
purposes, and this matter must be remanded.  See Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) (holding that an 
examination was inadequate where the examiner did not comment 
on the veteran's report of in-service injury but relied on 
the service medical records to provide a negative opinion).  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  The RO should arrange for the veteran to 
undergo an appropriate VA examination to 
determine the nature, onset and etiology of 
any back disorder found to be present.  The 
claims folder must be made available to and 
reviewed by the examiner.  All indicated 
studies should be performed and all findings 
should be reported in detail.  The examiner 
is specifically requested to opine as to 
whether it is at least as likely as not (50 
percent probability or greater) that a 
current back disorder had its onset in or is 
related to service.  In doing so, the 
examiner must acknowledge the veteran's 
report of a continuity of symptomatology 
since service, which the Board finds 
credible.  The rationale for all opinions 
expressed should be provided in a legible 
report.  

2.  After any further development deemed 
necessary, readjudicate the issue on 
appeal.  If the benefit sought remains 
denied, the veteran and his representative 
should be furnished a supplemental 
statement of the case in accordance with 38 
C.F.R. § 19.31(b)(1) and given an 
opportunity to respond.  The case should 
then be returned to the Board for appellate 
review, if indicated.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

